                Case 1:18-cv-07342-JGK-BCM Document 88 Filed 05/08/20 Page 1 of 1

                                           TROY LAW, PLLC
                                       ATTORNEYS / COUNSELORS AT LAW
                             Tel: 718 762 1324 johntroy@troypllc.com Fax: 718 762 1342
                               41-25 Kissena Blvd., Suite 103, Flushing, New York 11355               5/8/20


                                                                        May 07, 2020
          VIA ECF
          Hon. Barbara Moses, U.S.D.J.
          United States District Court
          Southern District of New York
          500 Pearl Street
          New York, NY 10007
                    Re: Plaintiffs Request One Week Extension to File Supplemental Letter
                     18-cv-07342- JKG Rodolfo Tecocoatzi-Ortiz, et al v. Just Salad LLC. et al.
          Your Honor,
                 This office represents Plaintiffs’ in the above referenced matter. We write respectfully to
          request an extension of time until May 14, 2020 to file a supplemental letter containing the
          information required by Section 2(b) of the Your Honor’s Individual Practices along with a copy
          of the first set of interrogatories and first demand for document production and defendant’s
          response.
                  On April 30, 2020 this undersigned office wrote to Your Honor that we will file the
          supplemental letter after Defendants provide use with our Discovery Request and Your Honor has
          ordered to file the letter by May 7, 2020.
                   On May 4, 2020 Defendants have provided us with Defendant’s response to Plaintiff’s
          Fist Set of Interrogatories and Plaintiff’s First Set of Document Demands. But due to voluminous
          records of documents the undersigned office did not have sufficient time to review the document
          and as such they could not confer with the Defendants.
                   For this foregoing reasons Plaintiffs respectfully request to extend time until May 14, 2020
          file a supplement letter pursuant to the Your Honor’s Individual Practices and Order.
                 We thank the Court for its time and consideration in this matter.

In light of defendants' production of written discovery         Respectfully Submitted,
demands and "voluminous records of documents," it is not        TROY LAW, PLLC
clear what, if any, live discovery dispute(s) remain between    Attorneys for Plaintiffs
the parties. Therefore, the discovery conference scheduled
for May 13, 2020, at 10:00 a.m. is ADJOURNED sine die.          /s/ John Troy
The parties may raise further discovery disputes by             John Troy
following the procedures set forth in Local Civil Rule 37.2
and this Court's Individual Practices. See Moses Indiv.
Prac. §§ 1(b)-(d), 2(b). SO ORDERED.


______________________________________
Barbara Moses, U.S.M.J.
May 8, 2020
